DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-20 are objected to because of the following informalities:  Claim 14, line 5 requires “(b) may have a permeation inhibiting layer which surrounds the innermost tube”.  The clause in question thus reads: A refrigerant hose comprising …(b) may have…”.  The language of the claim is imprecise.  Applicant is encouraged to consider the limitation of independent claim 1 that recites “an optional permeation inhibiting layer”.  This claim makes clear the recited permeation inhibiting layer is optional.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite the limitation "the Lewis acid activator (halogen)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a refrigerant hose having an innermost tube with a swell percentage of 10% or less when exposed to polyolester oil or polyalkylene oil for 168 hours @125°C, and the innermost tube is devoid of peroxide and sulfur, together in combination with the elements.  USPN 2004/040609 A1 to Oishi et al. (Oishi – cited in the IDS filed 12/1/2021) is considered to be the closest relevant prior art.  Oishi fails to disclose the swelling limitation and the presence of phenol-formaldehyde resin in the innermost layer.  It is noted the same reasons for allowance will apply to independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those reference cited in the PTO 892 contain air conditioning hoses having some but not all of the claimed elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753